                       Case 18-16659-LMI      Doc 129     Filed 09/12/19     Page 1 of 2




        ORDERED in the Southern District of Florida on September 12, 2019.




                                                          Laurel M. Isicoff
                                                          Chief United States Bankruptcy Judge
_____________________________________________________________________________


                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

        In re:

          YURI LYUBARSKY and                             Case No. 18-16659-LMI
          OLGA LYUBARSKY,                                Chapter 7

                Debtors.
         ______________________________/

                            AGREED ORDER ON TRUSTEE’S OBJECTION
                           TO CLAIM NO. 2 FILED BY VERTONIX LIMITED

                 THIS MATTER came before the Court upon the Chapter 7 Trustee’s Marcia T. Dunn’s

        (“Trustee”) Objection to Claim No. 2 Filed by Vertonix Limited (the “Objection”) [D.E. 98] and

        Vertonix Limited’s Response to the Objection [D.E. 114] (the “Response”). The Court, having

        considered the record and reviewed the Objection, and noting that the parties have agreed to the

        relief provided herein, and for good cause shown, does hereby

                 ORDER and ADJUDGE that:

                 1.    The Trustee’s Objection is SUSTAINED.
              Case 18-16659-LMI         Doc 129     Filed 09/12/19     Page 2 of 2



       2.      Vertonix Limited’s Proof of Claim No. 2 is allowed as a general unsecured claim

in the amount of $200,000.00.

       3.      Each Party shall bear its own costs and attorney’s fees in connection with the

Objection and Response.

Submitted by:

Joshua C. Kligler, Esq.
Florida Bar No. 69397
DUNN LAW, P.A.
Counsel for Marcia T. Dunn, Trustee
66 West Flagler Street, Suite 400
Miami, Florida 33130
Tel: 786-433-3866
Fax: 786-260-0269
joshua.kligler@dunnlawpa.com

Attorney Kligler is directed to serve a conformed copy of this Order upon the Debtor(s) and to file
a certificate of service with the Court.
